Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 FILED: 09/01/2005 CID: 2005-00498918 WY Secretary of State ARTICLES OF INCORPORATION Wyoming Secretary of State Phone (307) 777-7311/7312 The Capitol Building, Room 110 Fax (307) 777-5339 200 W. 24th Street E-mail: corporations@state.wy.us Cheyenne, WY 82002-0020 1 . Corporate name Ace Lock & Security, Inc. 2 . Registered agent name WyomingRegisteredAgent. Com, Inc. 3. Address of registered agent (must be a Wyoming street address which is identical to the registered agents business office; must include street address, city, state and zip code; no post office boxes or mail drop boxes.) 2510 Warren Ave., Cheyenne, Wyoming 82001 _ 4. The mailing address where correspondence and annual report forms can be sent: 2510 Warren Ave., Cheyenne, Wyoming 82001 5. Number and class of shares the corporation will have the authority to issue: 50,000 common Number and class of shares which are entitled to receive the net assets upon dissolution: 50,000 common 6. Incorporators (list names and addresses of each incorporator) : WyomingRegisteredAgent. Com, Inc., 2510 Warren Ave., Cheyenne, Wyoming 82001
